Per Curiam. The motion to strike the bill of exceptions from the files will be allowed. The order of the Municipal Court extending the time gives the defendant “fifteen days extension of time, said period to expire June 7th, A. D. 1910.” It is dated May 23, 1910. The time which plaintiff in error had to file the said bill of exceptions did not expire until May 25, 1910, and had the order not added the statement of the day at which said period of fifteen days extension would expire, it would, in accordance with the ruling in Czajowski v. Robinson, 124 Ill. App. 97, have been held to expire on June 9, 1910, but with the addition of the words expressly making it expire on June 7, 1910, the question becomes one of construction of tbe order, and we feel forced to tbe conclusion that tbe fifteen days extension was to be reckoned from May 23, 1910, when tbe order was entered, and expired June 7, 1910. ' Tbe bill of exceptions was not signed or filed until June 9,1910. That was too late, and it is not properly a part of tbe record.- Motion to strike bill of exceptions allowed.